DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 03/23/2022 has been entered and fully considered. Claims 1-19 are pending, of which claims 1, 4, 5, 8, 15, 16 and 18 are currently amended and claims 18 and 19 are withdrawn. No new matter has been added.
In view of the amendment the previous rejection under 35 USC 103 is withdrawn, however claims 1-17 are now rejected on new grounds under 35 USC 103. This action is final.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0034], the reference number 306 is incorrectly used to refer to the battery cell 206.  
Appropriate correction is required.

Claim Interpretation
The claimed invention is an apparatus, therefore, the claimed functional limitations, while fully considered, are being given weight only to the extent that they limit the structure of the claimed battery module. See MPEP 2114. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0285839 A1 (Merriman) in view of US 2019/0285699 A1 (Weidner).

    PNG
    media_image1.png
    384
    709
    media_image1.png
    Greyscale

Regarding claim 1, Merriman discloses a battery module 10 having a top side (front as shown in Fig. 1.), a bottom side (rear), a first side wall (bottom) connecting the top side and the bottom side at one end, and an opposing side wall (top) connecting the top side and the bottom side at an opposing end. A first plurality of busbars and a first group of respective sensor wires (battery cell interconnect and voltage sensing assembly 120) electrically coupling the battery cells in series is disposed on the top side and a second plurality of busbars and a second group of respective sensor wires (battery cell interconnect and voltage sensing assembly 122) electrically coupling the battery cells in series is disposed on the bottom side [0090]. See Figs. 1, 4.
Merriman does not explicitly disclose a busbar spanning the top and bottom sides of the battery module. However, the particular arrangement of the busbars is a matter of design choice, well understood by those of ordinary skill in the art, which would have been obvious in order to achieve desired arrangements of series and/or parallel connections so as to optimize voltage and capacity of the battery module for various applications. See MPEP 2144.04 VI. C; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
Merriman does not teach that a busbar spanning the top and bottom sides of the battery module is directly coupled to one sensor wire of the first group on the top side and one sensor wire of the second group on the bottom side of the battery module. Weidner however teaches measuring a first voltage across a first battery cell via a first measurement path using a first measurement circuit and measuring a second voltage across the first battery cell via a second measurement path using a second measurement circuit where the second measurement path is different from the first measurement path, such that the first and second measured voltages can be compared to generate a diagnostic output based on the comparison [0005]. Therefore it would have been obvious to one of ordinary skill in the art to directly couple one sensor wire of the first group on the top side and one sensor wire of the second group on the bottom side to a busbar spanning the top and bottom sides of the battery module of Merriman, so as to measure a first and second voltage via two different measurement paths, as in Weidner, because it would allow a diagnostic output to be generated based on a comparison of the first and second voltages. Note also that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.04 VI. B.
Regarding claim 2, Merriman further discloses a first wiring harness 340 bundling the first group of sensor wires [0057] and a second wiring harness 940 bundling the second group of sensor wires [0065]. See Fig. 1.
Regarding claims 3-12, Merriman further discloses that the first and second battery cell interconnect and voltage sensing assemblies 120, 122 are electrically coupled to the battery management system 12 [0090]. Sub-sections of the battery management system 12 that connect to each assembly 120, 122 are considered to be equivalent to the claimed first and second processing circuitry. Alternatively, it would have been obvious to provide additional processing circuitry for the respective groups of sensor wires as an obvious duplication of parts. The battery management system 12 includes a programmable computer therein, and can measure operational voltages at specific electrical nodes in the battery cell circuit from the interconnect members 310, 314, 318, 322, 326, 330 of the assembly 120, and further receives voltages from the interconnect members 910, 914, 918, 920, 922, 926, 930 of the assembly 122, and can store values corresponding to operational voltages in a memory device, and further, the battery management system 12 can determine the state-of-charge and state-of-health of the associated battery cells based on the stored values [0090]. Therefore, it is considered that the battery management system 12 would be fully capable of performing all of the claimed functionality, and thus the claimed functionality is not considered to further limit the structure of the battery module.
Regarding claim 13, Merriman further discloses that the first plurality of busbars comprises at least five busbars 310, 314, 318, 322, 326, 330 and the second plurality of busbars comprises at least five busbars 910, 914, 918, 920, 922, 926, 930 [0090].
Regarding claim 14, the battery module of Merriman would be fully capable of being connected to a load.
Regarding claims 15 and 17, the busbars of Merriman would be fully capable of performing the claimed functionality.
Regarding claim 16, Merriman further discloses that the first group of sensor wires 340 extends along the top side 120 from the first side wall toward the opposing side wall and the second group of sensor wires 940 extends along the bottom side 122 from the first side wall toward the opposing side wall. See Fig. 1.

Response to Arguments
Applicant’s arguments filed 03/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727